UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                        11/21/2019
JAIME PORTILLO,                                            :
                                                           :
                                        Plaintiff,         :
                                                           :        17-CV-6675 (VSB)
                      -against-                            :
                                                           :              ORDER
CITY OF NEW YORK, et al.,                                  :
                                                           :
                                        Defendants.        :
                                                           :
---------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Before me is Plaintiff’s letter dated November 4, 2019, and received by the pro se office

on November 18, 2019. (Doc. 48.) Plaintiff’s letter is a timely request to reopen his case in

accordance with my October 18, 2019 Order, (see Doc. 47), and sets forth facts demonstrating

good cause for his failure to timely oppose Defendants’ motion to dismiss, (Doc. 40). Although

my Order asked Plaintiff to address the arguments made in Defendants’ memorandum of law,

Plaintiff’s letter does not address these arguments and instead requests a sixty (60) day extension

in which to respond. (See Doc. 48, at 5.) Accordingly, it is hereby:

        ORDERED that Plaintiff has thirty (30) days from the date of this order to address the

arguments made in Defendant’s memorandum of law, after which I will not grant further

extensions.

        The Clerk’s Office is respectfully instructed to mail a copy of this order, as well as

Documents 28, 40, 41, 42, 47, and 48 to the pro se Plaintiff.

SO ORDERED.

Dated: November 21, 2019
       New York, New York
